Citation Nr: 0432024	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  98-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran entered active service in January 1974 and died 
in service in October 1979.  The appellant is his daughter.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 1997 determination in 
which the RO denied the appellant's claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits.  The 
appellant's custodian was sent notice of this decision later 
in March 1997.  A notice of disagreement (NOD) was filed in 
February 1998, and the RO issued a statement of the case 
(SOC) in August 1998.  

In September 1998, the appellant submitted a completed VA 
Form 21-22 appointing The American Legion as her 
representative and requesting a 30-day extension for 
submission of a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  The RO granted the request for extension in 
October 1998.  In November 1998, the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  

In September 2000, the Board remanded the appellant's claim 
to the RO for additional development.  In its remand, the 
Board noted that a December 1981 RO Administrative Decision 
denied the appellant's mother DIC on the basis that the 
veteran's death was due to his own willful misconduct.  In 
July 1982, the appellant's mother filed a claim for DIC on 
behalf of the appellant, which the RO denied in August 1982.  
In the September 2000 remand, the Board noted  that the prior 
determinations were made in denying benefits to the veteran's 
spouse [as well as, as indicated above, the veteran's mother, 
but that the appellant, the veteran's daughter, had never had 
the opportunity to present argument on the merits of the 
case.  That is, her claim had not previously been 
adjudicated, and should be considered without regard to the 
finality of the Administrative Decision. In addition, the 
appellant had submitted new evidence.  As such, the Board 
found that the appellant was entitled to de novo review of 
her claim.  

Following completion of the development requested in 
September 2000, the RO continued the denial of the 
appellant's claim; hence, the matter on appeal was returned 
to the Board.  

In May 2003, the Board again remanded the appellant's claim 
to the RO for additional development.  That development has 
been completed and the appellant's claim is again before the 
Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In October 1979, the veteran was involved in a motor 
vehicle accident with another vehicle, which resulted in his 
death due to sustained injuries from that accident.  

3.  A California Highway Patrol (CHP) traffic collision 
report notes that it was estimated that the veteran was 
driving in excess of 75 miles per hour (mph) in a 55 mph zone 
on an unlighted roadway.  

4.  Willful misconduct was the proximate cause of the 
veteran's vehicle accident.  

5.  The veteran's death did not occur in the line of duty.  



CONCLUSION OF LAW

The veteran's death resulted from his own misconduct and was 
not incurred in the line of duty.  38 U.S.C.A. §§ 105, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.301, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through March 2003 and June 2003 notice letters, an August 
1998 SOC, as well as a December 1998, March 2002, October 
2002, and May 2004 supplemental SOCs (SSOC), the appellant 
was notified of the legal criteria governing her claim, the 
evidence that had been considered in connection with her 
appeal, and the bases for the denial of her claim.  After 
each, the appellant was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the March 2003 and June 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the appellant that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
appellant identify and provide the necessary releases for any 
medical providers from which she wished the RO obtain and 
considered evidence.  The RO also requested that the 
appellant submit any pertinent evidence in her possession to 
support her claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As indicated above, the four content on notice 
requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the March 1997 
determination on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than three years after the March 1997 
determination.  The Board also finds that the lack of full, 
pre-adjudication notice in this case does not, in any way, 
prejudice the appellant.  

In this respect, the Board points out that the August 1998 
SOC notified the appellant what was needed to substantiate 
her claim, and the December 1998, March 2002, October 2002, 
and May 2004 SSOCs noted the evidence that had been 
considered.  After each, the appellant was afforded an 
opportunity to respond.  Following the Board's September 2000 
remand, the RO issued the appellant letters in October 2000 
and July 2001, requesting that she submit any additional 
evidence in support of her claim.  Additionally, the Board's 
May 2003 remand requested the appellant identify any medical 
evidence pertinent to her claim she wished the RO obtain.  
The appellant was also notified of the VCAA and VA's duties 
to notify and assist in those letters of March and June 2003.  
In February 2004, in response to the June 2003 notice letter, 
the appellant's representative notified the RO that there was 
no additional evidence to submit.  As such, neither in 
response to the March and June 2003 letters, nor at any other 
point during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence that has not 
already been obtained.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to satisfy the duty to 
assist.  Records associated with both the CHP and service 
department investigations of the veteran's October 1979 
automobile accident are associated with the claims file.  
Significantly, neither the appellant nor her representative 
has contended, and the record does not otherwise indicate, 
that there are existing records pertinent to the claim that 
have not been obtained.  Hence, the Board finds that any 
failure on VA's part in not fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on her  claim.  

II.  Legal Criteria 

In general, applicable laws and regulations state that  
service connection will be granted for disability resulting  
from a disease or injury incurred in or aggravated in the  
line of duty in active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

DIC may be paid to a surviving spouse of a veteran who dies 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310(a).  For the purposes of the provisions of 
the law governing DIC, the term "veteran" includes a person 
who died in the active military, naval, or air service.  38 
U.S.C.A. § 1301 (West 2002).  The standards and criteria for 
determining whether a disability is service-connected shall 
be those applicable under chapter 11 of Title 38.  38 
U.S.C.A. § 1310(a).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).

Willful misconduct is defined by regulation as to mean an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was 
not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(n).  Willful 
misconduct involves deliberate or intentional wrong with 
knowledge of or wanton or reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n)(3).  

The legal terms malum in se and malum prohibitum were removed 
from the definition of willful misconduct because the 
definition was already clear and those Latin  terms were 
unnecessary.  Therefore, this change did not result in any 
substantive changes in the definition itself.   See 61 Fed. 
Reg. 56,626, 56,627 (Nov. 4, 1996)).

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of finding in the line of duty.  In order to deny a 
claim based on a finding of willful misconduct, a 
preponderance of the evidence must support such a finding.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498,  
503-04 (1996).


II.  Factual Background

A CHP traffic collision report documents that in October 
1979, the veteran was driving in the westbound lane of H. 
Road when his vehicle collided with a vehicle driven by K.A.  
The report notes that at the time of the accident, K.A. was 
driving at 45 mph while the veteran was estimated to have 
been traveling in excess of 75 mph.  The speed of the 
veteran's vehicle was reportedly determined by skid marks of 
116 feet from the point the veteran applied his breaks to the 
point of impact with K.A.'s vehicle.  The posted speed limit 
for H. Road was noted to be 55 mph.  The accident occurred in 
darkness with no streetlight to illuminate the area.  Weather 
conditions at the time were noted as clear, with no rain, 
wind, or fog.  Officers of the CHP who arrived on the scene 
following the accident reported that the veteran had a strong 
odor of alcoholic beverage about his person.  In addition, 
the CHP traffic collision report noted that no mechanical 
defects existed in either K.A's or the veteran's vehicles 
prior to the accident.  At the time of the accident, the 
veteran was reported as having six years of licensed driving 
experience while K.A. was an unlicensed driver with one month 
of driving experience.  

An April 1980 report of naval investigation notes that 
immediately following the accident, the veteran was taken to 
a hospital where he died later that evening due to sustained 
injuries as a result of the accident.  An autopsy was 
performed and the cause of death was determined to be due to 
multiple injuries.  Toxicology test results revealed that the 
veteran's blood alcohol content was  0.06 percent, reportedly 
under the legal limit for the state of California for being 
legally intoxicated.  The report of investigation also noted 
that a question had been raised as to whether the taillights 
on the vehicle driven by K.A. had been functioning properly 
at the time of the accident.  However, it was reported that, 
given the major damage to the rear of K.A.'s vehicle, an 
accurate determination could not be made.  

The report of naval investigation reached the following 
conclusions:

1.  The veteran was driving recklessly in that 
the estimated 75 mph was too fast for the roadway 
and the dark conditions existing at the time of 
the accident.  

2.  The veteran's physical condition, response 
time, and mental alertness were affected by 
alcohol.  

3.  Due to the influence of alcohol, the veteran 
was inattentive and did not notice the car ahead 
of him on H. Road.  When he did become aware of 
another vehicle, he did not have sufficient room 
to react and avoid the other car because of 
excessive speed.  

The service department made no line of duty determination 
associated with the veteran's fatal accident.  

In the February 1998 NOD, the appellant's representative 
raised the possibility that the odor of alcohol may have been 
due to alcoholic beverage containers that became broken as a 
result of the veteran's accident.  It was also contended that 
while the veteran had exhibited poor judgment in driving at 
an excessive speed, such was not willful misconduct.  
Additionally, nothing in the CHP report had been noted about 
any contributory negligence on the part of K.A.'s vehicle in 
the accident.  

In May 2002, the appellant's representative submitted a 
statement challenging the CHP traffic collision report.  In 
particular, the appellant's representative noted that had 
there been an attempt by the veteran to stop prior to the 
vehicles impacting, the differential speed of the two 
vehicles would have been approximately 30 mph 
(75 mph minus 45 mph).  However, given that the skid marks 
had revealed that the veteran had braked his vehicle before 
impact, the collision of the two vehicles would have been at 
a relatively minimal speed.  It was argued that the 
differential in speed was hardly sufficient to cause the 
vehicle damage that was done to both vehicles and ultimately 
caused the veteran's death.  

The veteran's representative also challenged the rate of 
speed that K.A. had reportedly been driving when the accident 
occurred.  To support this conclusion, the representative 
submitted and cited to a chart of "Coefficients of Friction 
of Various Roadway Surfaces," as well as a "Stopping 
Distance Calculation" worksheet taken from the Internet.  
The representative contended that K.A. could not have been 
traveling at 45 mph and that it was possible that K.A. was 
not even moving or was driving his vehicle dangerously slow 
at the time of the collision.  Furthermore, the 
representative argued that it was simply not known how fast 
the veteran was traveling, and that he could have been 
traveling at the speed limit prior to braking and hitting a 
very slow moving vehicle.  

III.  Analysis

The question before the Board is whether the veteran's 
conduct constituted willful misconduct and thereby placed the 
October 1979 fatal accident outside the line of duty.    

The Navy has determined that the veteran's accident, which 
was the proximate cause of his death, was due to his own 
misconduct for driving recklessly and consuming alcohol prior 
to getting behind the wheel of his vehicle.  The evidence 
reflects that the veteran had the smell of alcohol on his 
person at that time of the accident.  It also reflects that 
the veteran was estimated to be driving in excess of 75 mph 
in a 55 mph zone on an unlighted roadway.  While findings 
reflect the veteran was not legally intoxicated at the time 
of the accident, the conclusion of the service department was 
that alcohol did have an affect on the veteran's physical 
condition, response time, and mental alertness.  

The Board notes that the simple drinking of alcoholic 
beverage is not of itself willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(2) (2004).  In this case, the veteran was 
consciously aware that it was wrong or would be prohibited to 
be driving at a high rate of speed, in excess of 20 mph over 
the posted 55 mph speed limit, on an unlighted roadway after 
having consumed alcohol.  Such is not considered to be 
acceptable or within the norm, nor is it a mere technical 
violation of police regulations or ordinances.  Furthermore, 
the veteran's deliberate wrongdoing was done with knowledge 
and/or wanton disregard of the probable consequences of such 
an act.  An accident is a probable consequence of driving at 
a high, and illegal, rate of speed on a dark road.  The 
likelihood of an accident is further increased by the 
veteran's consumption of alcohol prior to driving, even 
though such consumption did not result in him being legally 
intoxicated.  As shown by his conduct, the veteran 
disregarded the likelihood of disastrous consequences.  ,.  
Under these circumstances, the Board finds that the probative 
evidence establishes that the October 1979 accident was the 
result of the veteran's willful misconduct, and, hence, did 
not occur in the line of duty.  

The only evidence that calls into question the CHP traffic 
collision report and the report of naval investigation 
findings, is the May 2002 statement from the appellant's 
representative.  The representative noted that the actual 
facts, as reported in the CHP traffic collision report and 
relied upon heavily by the service department in reaching its 
conclusions about the the accident, appear to indicate that 
the speed the veteran was estimated to be driving at the time 
of the accident was incorrect.  The representative has also 
contended that the facts indicate that K.A. was driving 
dangerously slow or his vehicle was not moving at the time of 
the accident.   

The Board notes, however, appellant's representative has 
given no indication that he has any expertise, or is 
specialty trained, as an accident reconstructionist nor is 
there any evidence to that effect in the record.  See e.g., 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment).  The Board emphasizes 
that the representative simply is not qualified on the basis 
of his assertions and calculations, alone, to refute the CHP 
traffic collision report and the findings and conclusions of 
the reporting CHP officer at the scene of the accident.  
While the representative has submitted some objective 
evidence to support his arguments-the chart and Internet 
report, described above-that evidence is not probative of 
the matter under consideration because it is not specific to 
the veteran, or to the specific circumstances that led to his 
death.  

Furthermore, with respect to the representative's contention 
that the odor of alcohol reported by the CHP officer might 
have had another source other than the veteran, there is no 
indication from the traffic collision report that the odor of 
alcohol on the veteran's person at the time of the accident 
was the result of unopened alcoholic containers that had 
broken open as a result of the accident.  

Under these circumstances,  the Board must conclude that the 
the veteran's death was the result of his own willful 
misconduct.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the probative 
evidence weighs against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

As the veteran's death was the result of his own willful 
misconduct, the appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



